Citation Nr: 9913814	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-04 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities and lower extremities as 
a result of herbicide exposure.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the periods January 
25, 1984, to February 6, 1984, and April 1, 1984, to 
September 9, 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to April 
1970, with service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The Board notes that a rating decision in April 1994 denied 
entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities on three bases:  That the 
disorder was not incurred in or aggravated by active service; 
that the disorder was not manifested to a compensable degree 
as a chronic disease within one year of separation from 
service; and that the disorder was not recognized 
scientifically as associated with exposure to herbicide 
agents.  38 C.F.R. §§ 3.303, 3.309(a), 3.309(e).  The veteran 
did not file a timely substantive appeal of those 
determinations, which, therefore, became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (1998).  

In a statement in support of claim, received in September 
1996, the veteran indicated that he wished to reopen his 
claim for service connection for peripheral neuropathy as a 
result of exposure to Agent Orange.  By regulatory amendment 
effective November 7, 1996, acute and subacute peripheral 
neuropathy, as defined, was recognized as a disorder 
associated with herbicide agent exposure.  38 C.F.R. 
§ 3.309(e); 61 Fed. Reg. 57589 (Nov. 7, 1996).  The 
regulatory amendment, by adding acute and subacute peripheral 
neuropathy to the list of diseases associated with herbicide 
agent exposure, permitted service connection for that 
disorder on a new basis.  The Board therefore finds that the 
veteran's September 1996 claim of entitlement to service 
connection for peripheral neuropathy as a result of herbicide 
agent exposure is a new claim.  That claim was denied on the 
merits by the rating decision in August 1997, and will be 
considered on the merits by the Board.  


In his substantive appeal of the RO's denial of service 
connection for peripheral neuropathy as a result of Agent 
Orange exposure, received in November 1998, the veteran 
asserted, in effect, that, even if he was not entitled to 
service connection for peripheral neuropathy under the 
amendment of 38 C.F.R. § 3.309(e), nevertheless, he believed 
that peripheral neuropathy of the upper and lower 
extremities, found by diagnostic studies in 1992, was the 
result of "toxic agents" to which he was exposed in 
Vietnam.  The Board finds that, by that statement, the 
veteran has attempted to reopen his claims of entitlement to 
service connection for peripheral neuropathy on a direct 
basis, under 38 C.F.R. § 3.303, and as a chronic disease, 
under 38 C.F.R. § 3.309(a).  

A claim which was the subject of a final disallowance by an 
agency of original jurisdiction may be reopened by submission 
of new and material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.156(a) (1998).  The issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for peripheral neuropathy of the upper 
extremities and lower extremities, on a direct basis or as a 
chronic disease subject to presumptive service connection, is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran did not have acute and subacute peripheral 
neuropathy within weeks or months of exposure to a herbicide 
agent, which resolved within two years of the date of onset.  

2.  For the periods January 25, 1984, to February 6, 1984, 
and April 1, 1984, to September 9, 1992, PTSD was not 
productive of more than definite social and industrial 
impairment.  



CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for 
peripheral neuropathy of the upper extremities and lower 
extremities as a result of herbicide agent exposure is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD for the periods January 25, 1984, to 
February 6, 1984, and April 1, 1984, to September 9, 1992, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.130, 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Peripheral Neuropathy

Applicable regulations provide that, if a veteran was exposed 
to a herbicide agent during active service, certain diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  One of the listed diseases is acute 
and subacute peripheral neuropathy, which is defined as 
transient peripheral neuropathy, which appears within weeks 
or months of exposure to a herbicide agent and which resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e).  

38 C.F.R. § 3.307(a)(6)(iii) provides that a veteran who 
served in the Republic of Vietnam from January 1962 to May 
1975, and who has a disease listed at 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  

In the veteran's case, his service medical records, including 
an examination for separation in March 1970, are negative for 
any neurological complaints or findings.  

In February 1987, when the veteran was admitted to a VA 
medical center (VAMC) for evaluation of a claimed seizure, he 
made no complaints concerning his extremities.  

An electromyogram and nerve conduction studies in September 
1992 resulted in a diagnosis of bilateral upper extremity 
axonal sensory polyneuropathy.  An electromyogram and nerve 
conduction studies in November 1992 resulted in a diagnosis 
of diffuse sensorimotor peripheral neuropathy of the lower 
extremities.  

At a VA Agent Orange examination in February 1993, the 
veteran stated that, for 7 or 8 years, his hands and legs 
would go numb when he was sitting, lying down, or sleeping.  

In his substantive appeal, received in November 1998, the 
veteran stated that, "I realize, of course, that I do not 
fit into your category of 'transient peripheral neuropathy 
that appears within one year of last exposure to an herbicide 
agent and resolved within two years of the date of onset'."  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

There has been no medical diagnosis of acute and subacute 
peripheral neuropathy in the veteran's case at any time, and, 
specifically, there was no such diagnosis within two years 
from when he left Vietnam.  Therefore, his claim of 
entitlement to service connection for peripheral neuropathy 
of the upper extremities and lower extremities as a result of 
herbicide agent exposure is not well grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.307, 3.309.  

The Board recognizes that the claim of entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities as a result of herbicide agent exposure is being 
disposed of in a manner which differs from that used by the 
RO.  The RO denied the veteran's claim on the merits, while 
the Board has concluded that the claim was not well grounded.  
However, the Court has held that, "When an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for peripheral neuropathy of the upper and 
lower extremities as a result of herbicide agent exposure 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483, 1484-5 (Fed. Cir. 1997).  

II.  Increased Rating for PTSD

The Board finds that the veteran's claim of entitlement to an 
evaluation in excess of 30 percent for PTSD for the periods 
January 25, 1984, to February 6, 1984, and April 1, 1984, to 
September 9, 1992, is well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board also finds that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him in the development of facts pertinent 
to his claim, under 38 U.S.C.A. § 5107(a).  

The Board notes that, by a decision in July 1997, the Board 
granted an effective date of January 25, 1984, for a grant of 
service connection for PTSD.  That date was found by the 
Board to have been the date of a reopened claim for service 
connection for PTSD.  

The Board notes further that, on February 7, 1984, the 
veteran was admitted to the VAMC, Decatur, Georgia, for a 
psychiatric evaluation.  On February 8, 1984, he was 
transferred to the VAMC, Augusta, Georgia, and he was 
discharged from that facility on March 27, 1984, with a 
diagnosis of PTSD, delayed.  

Under the provisions of 38 C.F.R. § 4.29, pertaining to 
temporary total evaluations for hospitalization in excess of 
21 days for treatment of a service-connected disability, the 
RO has assigned an evaluation of 100 percent for PTSD for the 
period February 7, 1984, to March 31, 1984.  An evaluation of 
30 percent was assigned for the period January 25, 1984, to 
February 6, 1984, and for the period April 1, 1984, to 
September 9, 1992.  Effective September 10, 1992, PTSD was 
evaluated as 100 percent disabling, and that rating remains 
in effect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

PTSD is evaluated under Diagnostic Code 9411.  That 
diagnostic code was revised, effective November 7, 1996.  61 
Fed. Reg. 52695 (Oct. 8, 1996).  However, as the issue in 
this case involves the rating of PTSD prior to revision of 
the rating criteria, the veteran's PTSD is rated for the 
periods of time in question under the regulations and 
diagnostic code then in effect.  Rhodan v. West, 12 Vet. App. 
55 (1998).  

Prior to November 7, 1996, Diagnostic Code 9411 provided that 
impairment by reason of PTSD which was less than the criteria 
for a 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment, warranted a 10 percent evaluation.  A 30 percent 
evaluation required definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (1991).  

In a precedent opinion, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93; 59 
Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

Prior to November 7, 1996, Diagnostic Code 9411 provided that 
a 50 percent evaluation was warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and where 
the reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish effective or favorable 
relationships with people be severely impaired, and that 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain and 
retain employment.  

Prior to November 7, 1996, applicable regulations provide 
that the severity of psychiatric disability was based on 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  An emotionally sick veteran with a good 
work record should not be underevaluated and a veteran's 
condition should not be overevaluated on the basis of a poor 
work record which was not supported by the psychiatric 
disability picture.  It was for that reason that great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history was determinative.  Ratings were to be assigned which 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  

In the veteran's case, in his notice of disagreement, 
received in September 1997, he contended that he had been 
unable to retain employment since leaving a hospital in March 
1984, by reason of psychiatric problems.  In a substantive 
appeal, received in April 1998, he stated that, after March 
1984, he had some "odd jobs," none of which lasted more 
than a couple of months.  In a statement received in April 
1998, the veteran's wife, with whom he has lived since 1989, 
stated that the veteran received no psychiatric treatment 
from March 1984 until 1992.  In a statement received in July 
1994, the veteran's wife described behavior by the veteran 
which, she asserted, should entitle him to an increased 
rating for PTSD.  

The VA hospital discharge summary in March 1984 stated that 
the veteran was able to work with the following restriction:  
Preferably in a low stress job.  

The evidence of record includes a VA hospital summary in 
February 1987, showing that the veteran was evaluated for a 
claimed seizure.  That summary makes no reference to PTSD 
symptomatology.  The evidence of record also includes a 
notation by a VA social worker that she saw the veteran in 
January 1989, at his mother's request, and referred him to 
the Salvation Army for employment counseling.  The social 
worker indicated that the veteran appeared anxious and 
depressed; he became angry when he talked about Vietnam; and 
he stated that he had nightmares and poor sleep.  

At a VA fee-basis psychiatric examination in November 1992, 
the diagnosis was personality disorder, mixed type, with some 
passive-aggressive and antisocial characteristics.  The 
examiner commented that he did not see much evidence of PTSD, 
but more an individual who has always had difficulty in 
coping with aggressiveness.  

The issue before the Board is whether there is entitlement to 
a rating in excess of 30 percent for the approximately two 
weeks prior to the hospitalization during which a diagnosis 
of PTSD was made, and for the period from hospital discharge 
in March 1984 until the assignment of a rating of 100 percent 
for PTSD, which was effective September 10, 1992.  The Board 
finds that the extent to which PTSD resulted in social and 
industrial impairment during those periods of time would, 
under 38 C.F.R. § 4.130 (1996), involve consideration of 
objective findings and analysis of the veteran's PTSD 
symptomatology by mental health professionals.  The only such 
evidence in this case is a notation by a VA social worker in 
January 1989, which did not differentiate between symptoms of 
PTSD as opposed to manifestations of a personality disorder, 
and did not contain an opinion as to the severity of 
impairment attributable to PTSD symptoms.  

In a statement received in May 1998, the veteran stated that 
the years from 1984 to 1992 were very difficult for him; he 
did not have a home of his own, and he lived with his mother 
or his brother; he drank a lot; he couldn't be around people; 
he became confused and distracted by his memories.  The 
veteran's wife stated that she thought that if the veteran 
had received a psychiatric evaluation in the early 1980's it 
would have been determined that he was 100 percent disabled 
at that time.  

Upon careful consideration of the evidence of record, the 
Board concludes that there is insufficient competent evidence 
to show that the veteran's impairment by PTSD symptomatology, 
during the relevant periods of time, was more than definite, 
that is, moderately large in degree, and that the 
preponderance of the evidence is against such a finding.  To 
find otherwise would, the Board finds, be an exercise in 
speculation.  One social worker's note, in January 1989, 
which did not contain an opinion as to the severity of social 
and industrial impairment attributable to PTSD 
symptomatology, standing alone, does not, the Board finds, 
establish that the level of impairment was considerable.  The 
Board also notes that, following hospital discharge in March 
1984, the veteran did not seek any treatment for PTSD 
symptoms for years, although he now contends that such 
symptoms were severely or totally disabling and he was living 
with his wife at the time.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to an increased rating for PTSD, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant resolution of 
this matter on that basis.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for peripheral neuropathy of the upper 
extremities and lower extremities as a result of herbicide 
agent exposure is denied.  

An evaluation in excess of 30 percent for post-traumatic 
stress disorder for the periods January 25, 1984, to February 
6, 1984, and April 1, 1984, to September 9, 1992, is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

